Citation Nr: 0635792	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-24 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to July 
1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for 
PTSD.  His claim was denied because a stressor has not been 
verified.  The appellant has reported various experiences 
that he claims took place during his time in Vietnam, which 
he believes caused PTSD.  Review of his service personnel 
records reflects that the appellant was stationed in Tan Son 
Nhut,Vietnam, between July 31, 1967, and July 6, 1968.  He 
was an aircrew systems repairman.  These records also show 
that he had counterinsurgency experience during this time.  
Service medical records are negative for psychiatric 
complaints or findings.  The appellant has no awards or 
decorations indicative of combat service.

On PTSD evaluation in October 2002 at the NY-Hanover 
Psychiatric Outpatient Clinic, the appellant reported that he 
was traumatized in service.  The first trauma he described 
involved working as a repairman on plane canopies, close to 
explosives and jet fuel, and going on dangerous missions to 
rescue pilots stuck in their seats or to recover their bodies 
when the ejection equipment did not work.  He reported having 
to bag bodies.  The second trauma the appellant reported 
involved being present during the attacks on his base during 
Tet in May 1968.  He claims that he had to clear the flight 
line of exploded plane parts, shrapnel, and body parts.

On his VA PTSD Questionairre received in November 2002, the 
appellant reported that he was an Emergency Ground 
Rescue/Escape System Specialist (EGRESS) working under 
hostile conditions at Tan Son Nhut near Saigon during enemy 
attacks (rocket, mortar, and sniping) between January and May 
1968.  Specifically, he reported that he had to 1) rescue 
pilots whose emergency system had been damaged, 2) travel at 
high speed with his unit by bus from a hotel in Saigon to his 
base under gun fire, which scared him.

In a July 2004 statement, the appellant described in detail a 
temporary duty assignment  between Bien Hua Air Base and 
Saigon, Tan Son Nhut Air Base.  He described traveling by 
chopper into the jungles, removing the decaying bodies of 
dead pilots, and coming under enemy gunfire.

At his personal hearing in June 2006, the appellant reported 
that he was traumatized in service from events on both 
January 1968 and Tet in May 1968.  It was noted that he was 
assigned to the 460th Maintenance Battalion and that he was 
an aero-egress systems repairman with the EH-460th FMS at Tan 
Son Nhut Air Base.  Specifically, the appellant reported that 
his base at Tan Son Nhut was under heavy mortar attack.  He 
stated that he feared for his life during these attacks.  The 
appellant testified that was treated for PTSD at the 
Manhattan VAMC.

The Board notes, in connection with the claim for PTSD, that 
the RO received service personnel records and service medical 
records.  The RO also contacted the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR) in February 2003 and 
requested assistance with furnishing supporting evidence of 
the claimed stressful events.  Attached was the military 
assignment record and the November 2002 PTSD Questionnaire.  
No response was received.  Lastly, there is a VA PTSD 
evaluation of record that shows a finding for PTSD based on 
the appellant's history, which was provided by the appellant.  
VA has not requested all treatment records from the Manhattan 
VAMC.

VA has not satisfied its duty to assist in this case.  
Further inquiry must be made with USASCURUR regarding 
supporting evidence of the claimed stressors in service.  
Also, VA should request all VA treatment records from the 
Manhattan VAMC.  The appellant indicated in sworn testimony 
that he received all his treatment at the Manhattan VAMC.  
The appellant is hereby notified that he should provide VA 
any other relevant information or evidence in his possession, 
or alternatively submit the appropriate authorization to 
permit VA to obtain the evidence on his behalf.  The 
appellant is reminded that "[T]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the appellant of 
the disability rating and effective date 
elements of his claim pursuant to the 
VCAA.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should obtain all mental 
health treatment records from Manhattan 
VAMC.

3.  The RO should prepare a summary of 
the alleged service stressors. This 
summary and a copy of the appellant's DD 
Form 214 and any other available service 
personnel records should be forwarded to 
the USASCRUR.  The RO should provide 
copies of any information obtained from 
the appellant, as well as any other 
relevant evidence in the record.  The USA 
SCRUR should be requested to provide any 
information that might corroborate the 
alleged in-service stressors.  ANY ANSWER 
SHOULD BE PLACED IN THE FILE.

4.  On completion of the above 
development, the appellant should be 
scheduled for a VA examination to 
determine whether he has PTSD due to any 
verified stressor.  The examination 
should be conducted by a psychiatrist.  
(This should be noted in the record).  
The examiner should determine the nature 
and extent of any currently demonstrated 
acquired psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


